NO. 07-02-0339-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                    JANUARY 8, 2003

                          ______________________________


           IN THE INTEREST OF REBECCA LYNN CRAWFORD, A CHILD


                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

              NO. A30,988-0007; HONORABLE JACK R. MILLER, JUDGE

                         _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1


       In this proceeding, appellant Ricky Allen Crawford gave timely notice of appeal from

a June 24, 2002 trial court order modifying the parent-child relationship between appellant,

the child Rebecca, and the child’s mother, Lisa Christine Crawford. Although the clerk’s

and reporter’s records have been filed, no further action was been taken in the appeal.




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
       Accordingly, on December 6, 2002, a notice was sent to appellant at the address

which is contained in the court file. The purpose of the notice was to advise appellant that

unless a response from him reasonably explaining his failure to file his brief, together with

a showing that appellee has not been significantly injured by the failure to file the brief was

received by December 17, 2002, his appeal would be subject to dismissal for want of

prosecution. See Tex. R. App. P. 38.8.


       No such reply has been received. Accordingly, this appeal must be, and is hereby

dismissed.



                                                   John T. Boyd
                                                   Senior Justice




                                              2